[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             December 30, 2008
                               No. 08-11403                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 07-80083-CV-LRJ

M.D. RANDY T. WARNER,


                                                             Plaintiff-Appellant,

                                    versus

COLUMBIA/JFK MEDICAL CENTER, LLP,
d.b.a. JFK Medical Center,

                                                            Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (December 30, 2008)

Before ANDERSON, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Randy Warner appeals the judgment entered on a jury verdict in favor of
Colombia/JFK Medical Center in his employment discrimination and retaliation

action, brought pursuant to 42 U.S.C. § 1981. For the reasons that follow, we

affirm.

      Warner, a black psychiatrist recruited by the Medical Center for a position as

a psychiatrist on the hospital’s medical staff, filed a § 1981 action alleging

discrimination and retaliation during the hospital’s credentialing process.

According to the record, after being recruited for a position with the hospital,

Warner relocated his practice to Florida and began the credentialing process. The

terms of Warner’s employment contract provided that his position was contingent

upon him receiving privileges at the Medical Center. Warner submitted an

application for privileges and was called for an interview. Dissatisfied with the

interview process, Warner accused various hospital administrators and members of

the credentialing committee of discrimination. Although the committee initially

voted to grant privileges, after Warner expressed his outrage at the way he thought

he was treated, the committee concluded that they would be unable to engage in a

working relationship with Warner and it denied privileges. As a result, Warner lost

his employment with the hospital.

      The case proceeded to a jury trial before a magistrate judge. When the

parties submitted proposed jury instructions, Warner objected to the Medical



                                           2
Center’s proposed instruction 16, which stated, in relevant part, “[t]he decision

here to deny employment to the plaintiff was made not by an individual but by a

Committee. Under those circumstances, it is not enough for the plaintiff to prove

that a single person was unlawfully motivated by race or retaliation. Instead,

plaintiff must prove that a majority of the Committee were unlawfully motivated

by race or retaliation.” To signify his objection, Warner identified this proposed

instruction in bold typeface. He did not, however, submit any written objection.

      At the charge conference, Warner stated that the instruction should not be

given because “I think the last paragraph is certainly arguing Defendant’s case.”

The Medical Center responded that the proposed instruction would clarify a

missing element of the pattern instructions and was crucial to its case. Warner

raised no other objection, and the court instructed the jury per the proposed

instruction. The jury found in favor of the Medical Center, specifically finding that

Warner did not engage in a protected interest and that neither race nor retaliation

was a substantial or motivating factor in the committee’s decision.

      In his appeal, Warner challenges the proposed jury instruction as an

inaccurate statement of the law. He contends the instruction applied to cases

brought pursuant to 42 U.S.C. § 1983, but that § 1981 cases applied different law.

      We accord the trial judge “wide discretion as to the style and wording



                                          3
employed” in jury instructions. Carter v. DecisionOne Corp., 122 F.3d 997, 1005

(11th Cir. 1997) (citing Bateman v. Mnemonics, Inc., 79 F.3d 1532, 1543 (11th

Cir. 1996)). “This court examines jury instructions as a whole to determine

whether they fairly and adequately addressed the issue and correctly stated the

law.” Christopher v. Cutter Laboratories, 53 F.3d 1184, 1190 (11th Cir. 1995).

      Under Federal Rule of Civil Procedure (“Rule”) 51, “no party may assign as

error an instruction unless he objects thereto before the jury retires to consider its

verdict, stating distinctly the matter objected to and the grounds of the objection.”

Fed. R. Civ. P. 51 (emphasis added). This court interprets Rule 51 strictly; thus, a

party must to object to a jury instruction prior to jury deliberations in order to

preserve the issue on appeal. Landsman Packing Co. v. Continental Can Co., 864
F.2d 721, 726 (11th Cir. 1989) (citation omitted). The failure to make a timely

objection waives the right to raise the issue on appeal. See Wood v. President of

Spring Hill College, 978 F.2d 1214, 1221 (11th Cir. 1992); Golub v. J.W. Gant &

Assocs., 863 F.2d 1516, 1521 (11th Cir. 1989). This requirement ensures that a

trial judge has an opportunity to correct any error before a jury has begun its

deliberations. See Landsman, 864 F.2d at 726 (citation omitted). There is a plain

error exception to this rule that permits a court to consider an issue “where it is

necessary to ‘correct a fundamental error or prevent a miscarriage of justice.”



                                            4
Landsman, 864 F.2d at 726 (citation omitted); see also Wood, 978 F.2d at 1221.

       Here, a review of the record confirms that, although Warner’s objection at

trial was timely under Rule 51, he failed to state “distinctly the matter objected to

and the grounds of the objection.” Fed. R. Civ. P. 51. Warner did not explain the

grounds for his objection and his argument at the charge conference failed to put

the court on notice of the grounds or to give the court an opportunity to correct any

error. Bendiburg v. Dempsey, 19 F.3d 557, 562 (11th Cir. 1994). Accordingly,

Warner has waived his argument that the instruction was erroneous.

       Even if we were to apply the plain error exception, Warner cannot show

plain error.1 In the context of jury instructions in a civil case,

       [p]lain error review is an extremely stringent form of review. . . .
       [R]eversal for plain error in the jury instructions or verdict form will
       occur only in exceptional cases where the error is so fundamental as to
       result in a miscarriage of justice. To meet this stringent standard, a
       party must prove that the challenged instruction was an incorrect
       statement of the law and [that] it was probably responsible for an
       incorrect verdict, leading to substantial injustice. This element is
       satisfied if a party proves that the instruction will mislead the jury or
       leave the jury to speculate as to an essential point of law. In other
       words, the error of law must be so prejudicial as to have affected the
       outcome of the proceedings.



       1
         We note Warner argues there is a distinction between § 1981 and § 1983 cases for the first
time on appeal. We do not consider this argument. Sierra Club, Inc. v. Leavitt, 488 F.3d 904, 912
(11th Cir. 2007); see also Formby v. Farmers & Merchants Bank, 904 F.2d 627, 633 n.10 (11th Cir.
1990) (explaining that objecting on one ground does not preserve other, unstated objections for
appeal).

                                                5
Farley v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1329-30 (11th Cir. 1999)

(citations and internal quotation marks omitted).

      In this case, the jury instruction as given would not have misled the jury. In

fact, the instruction given was a correct statement of the law in this circuit. See

Campbell v. Rainbow City, Ala., 434 F.3d 1306, 1313 (11th Cir. 2006). As such,

Warner cannot show plain error.

      Accordingly, we AFFIRM.




                                           6